Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 16/799099 application originally filed February 24, 2020.
Amended claims 1-6, 9-15 and 18-21, filed July 05, 2022, are pending and have been fully considered.  Claims 20 and 21 are withdrawn from consideration due to being drawn to a nonelected invention.  Claims 7-8 and 16-17 has been canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (US 2018/0148659) in view of Cox (WO 03/104362 A1) and Arent et al. (US 2015/0125574) hereinafter “Arent”.
Regarding Claims 1 and 9
	Matthews discloses in the abstract, a fire starter system; the device is a safe, simple and versatile fire starting recreation and survival tool. The various embodiments each provide a complete fire-starting kit, including a fuel source and igniter used to ignite the fuel source. Furthermore, the device may include a waterproof package containing the fuel source and igniter. 
	Matthews discloses in paragraph 0052, the combustible fuel material 120 may consist of, singularly or in combination, woodchips, petroleum jelly, wax, cotton, paraffin wax, paraffin wax blend, wood pellets, perlite, and the like, meeting the limitation of a quantity of fuel pellets as defined in claim 1 of the present invention.
	Matthews discloses in paragraph 0057, the peripheral edge 118 of the package may include a top edge 138, a bottom edge 140, a first side edge 142, and a second side edge 144. In the present disclosure, the first sealed internal compartment 108, the second sealed internal compartment 110, and the third sealed internal compartment 112 each adjoin a contiguous portion of the peripheral edge 118, as shown. The separable portion forming the pull-tab strip 114 may be configured to extend along the contiguous portion such that the access openings into sealed internal compartments may be concurrently produced by the removal of the pull-tab strip 114. 
	Matthews discloses in paragraph 0037, the package may be formed from a flexible liquid-resistant sheet material and may include one or more tear-away opening strips for ease of accessing the interior of the pockets. Some versions of the device may include re-sealable closures to allow the user to re-seal the pockets after opening. The package material may be formed from non-toxic compositions that are environmentally friendly (e.g., bio-degradable corn starch or the like). The package material may include materials that may be safely burned. 
	Matthews discloses in paragraph 0058, the flexible sheet materials forming the liquid-impermeable package may include one or more plastics. The plastics may include High Density Polyethylene (HDPE), Low Density Polyethylene (LDPE), Polyethylene Terephthalate (PET, PETE), Polystyrene, Polypropylene (PP), BoPET (Biaxially-oriented polyethylene terephthalate, also known as Mylar), and the like. Alternately, the flexible sheet materials forming the liquid-impermeable package may consist of at least one bio-degradable material. Biodegradable materials may include treated paper, cardboard, compostable bio-plastics, starches, other cellulose compositions, biopolymers, and the like. 
	It is to be noted, Matthews discloses the lining of the package is made of one or more plastics but fails to specifically teach a polymer liner comprises a coextruded polyethylene-nylon-polyethylene.
	However, it is known in the art to use a fuel package with a coextruded laminate lining, as taught by Arent.  Arent discloses a flexible container that may be used across areas of art, including products for starting and/or fueling fires in grills, fire pits, fireplaces, etc. (e.g. fire logs, fire starting nuggets, charcoal, lighter fluid, matches, etc.); and the like (see paragraph 0231).  Arent further discloses in paragraph 0017, a single layer or multilayer coextruded film can be used. The single layer material may be used by itself and may be heat sealable and have some gas barrier properties. The single layer material may further be coated with a gas barrier coating such as an acrylic, a nanomaterial coating (e.g. dispersion of nanoclays), or metallization. Instead or in addition, a single or multilayer material may have fillers (e.g. montmorillonite nanoclays or other mineral or inorganic material) that boost the gas barrier properties of the film material. Another example of a single layer film would be a heat sealable PET film (i.e. a PET substrate coated with a heat sealable material). A third example would be a HDPE film. A fourth example would be a Nylon coextrusion with LDPE layers on both sides. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a multilayer coextruded film as a wrapper/bag of Matthews as taught by Arent.  The motivation to do so is to use a layer system of paper and plastic material, in the wrapping material of a firestarter in order to provide a level of extra protection to prevent leakage of the inside material. 
	Matthews discloses in paragraph 0075 and FIG. 17, showing a substantially cuboid-shaped packet 205 is illustrated in particular detail including the inner volume and the pocket 210.  The fire starter packet 202 may be configured in a plurality of sizes, and alternately a plurality of shapes, to allow for a customizable fire size.  It should be appreciated that, under appropriate circumstances, considering such issues as user preferences, design preference, structural requirements, marketing preferences, cost, available materials, technological advances, etc., other packet arrangements such as, for example, cuboid packets consisting of two or more inner pockets self-contained within the packet, wherein the cuboid packet could be sealed at the top with an option to have a tear away seal, similar to a re-sealable zipper bag, wherein the self-contained pockets and/or tear away seals could be placed on any side of the cuboid packet or on multiple sides, wherein two or more self-contained pockets within the cuboid packet would have their openings overlap the seal at the top of the cuboid packet, wherein when the seal is torn and pulled away from the packet the opening of the two pockets are exposed giving access to the inside of the self-contained pockets which would hold both the pull tab and the striker pad, etc., may be sufficient. 
It is to be noted, Matthews discloses the firestarter is placed in a bag and the bag comprises flexible sheets that contain paper and plastic material but fails to specifically teach layers of the bag, where the plastic is in the inner layer and the paper is on the outer layer.
However, it is known in the art that a firestarter comprises a porous material and a wrapper enclosing the porous material, as taught by Cox.  Cox discloses in the abstract, a firelighter comprising a porous material and a wrapper enclosing the porous material, wherein the wrapper is laminate, comprising at least two layers, the layers comprising a first polymeric layer and a second non-polymeric layer, wherein the polymer layer is on the fuel side (the inside layer) of the wrapper. The polymeric layer is preferably laminate and comprises at least a first polyethylene layer and a second layer of non-polyolefinic material such as polyamide. The non-polymeric layer is paper. The wrapper is sealed to prevent leakage of the fuel.  Cox further discloses on page 5 paragraph 3, the wrapper is a paper-polymer laminate comprising paper coated with a thin polymer layer, the polymer layer being on the inside of the wrapper, adjacent to the fibreboard.  A wrapper of paper alone is unsuitable for containing liquid fuels as paper is permeable and would allow liquid fuels to leak through the wrapper and evaporate.  Cox further discloses on page 5 paragraph 5 and page 6 paragraph 1, the outer layer is made of paper so that the firelighter is quick and easy to light. The paper also adds an extra layer of protection to prevent the inner polythene layer from being punctured or torn. Kraft paper (a coarse paper made from wood pulp) is used as it has high strength.  The Kraft paper is typically 40 - 80 gsm (about 27 lbs to about 54 lbs). Other combustible material such as cardboard can be used for the outer layer.  Cox discloses on page 6 paragraph 2, the polymer layer of the paper-polymer laminate wrapper must be sufficiently impervious to the liquid fuel in order to prevent leakage and also impervious to the fuel vapour to prevent evaporation of the fuel. The polymer layer of the wrapper comprises a polyethylene layer of thickness 50 - 80 microns and a polyamide layer of thickness 10 - 20 microns. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add layers to the wrapper/bag of Matthews as taught by Cox.  The motivation to do so is to use a layer system of paper and plastic material, in the wrapping material of a firestarter in order to provide a level of extra protection to prevent leakage of the inside material.
	Matthews further discloses in paragraph 0035, the fire starter assembly may comprise a fire starter packet that is configured to be a fire fuel source that is able to be used during outdoor activities when a fire is needed or wanted and the conditions are not conducive to start a traditional fire. When attending an outdoor activity and warmth from a fire is needed, the fire-starter packet provides a fire fuel source can be set on the ground surface, whether there is snow, swampy grasslands, or rainfall saturated ground, and provide a wet-proof holder to start the fire. The product is particularly well suited to individuals wishing to prepare for an unknown circumstance that may occur during an outdoor activity. Thus, the system is well suited to use by serious outdoorsmen. 
Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (US 2018/0148659) in view of Cox (WO 03/104362 A1) and Arent et al. (US 2015/0125574) hereinafter “Arent” and further in view of Mcerlain (WO 2013/030311 A1).
Regarding Claims 2-6
	Matthews discloses in the abstract, a fire starter system; the device is a safe, simple and versatile fire starting recreation and survival tool. The various embodiments each provide a complete fire-starting kit, including a fuel source and igniter used to ignite the fuel source. Furthermore, the device may include a waterproof package containing the fuel source and igniter. 
	Matthews discloses in paragraph 0052, the combustible fuel material 120 may consist of, singularly or in combination, woodchips, petroleum jelly, wax, cotton, paraffin wax, paraffin wax blend, wood pellets, perlite, and the like, meeting the limitation of a quantity of fuel pellets as defined in claim 1 of the present invention.
	Matthews discloses it is known in the art to use a combustible fuel material that is made of wood chips or wood pellets but fails to provide the specific properties of the material as presently claimed in claims 2-6 of the present invention.
	However, Mcerlain discloses in the abstract, a fuel composition in the form of a briquette or a wood pellet or such like comprising a hardwood and/or a softwood; and an additive which comprises a binder system resulting in formation of a fuel composition having low dust fines and high calorific value. The binder system preferably comprises a naturally occurring binder. By developing a hardwood/softwood combination fuel composition having very low dust fines, the present invention has the significant advantage of providing a fuel composition with resultant improvement in calorific performance and longer burn time.
	Mcerlain discloses on page 12 lines 30-31, the average density range for the different hardwood species are 600kg/m 3 to 1200kg/m3 (approximately 37-75 lbs/ft3).
	Mcerlain discloses in Table of Test Results on page 17, the ash content of the wood pellets are less than 1 wt.%.
	Mcerlain discloses on page 7 lines 5-10, it is preferable to provide a fuel composition in the form of a wood pellet having a moisture content of between 6.0% and 10% w/w and preferably about 6.0% w/w in a preferred embodiment of the wood pellet of the invention. This is achieved by combining wood fragments or sawdust having 0.0 to 1.0% moisture content with a binder system thereby providing an improved, longer lasting fuel composition (in the form of wood pellet or a briquette, for example) with superior calorific values in accordance with the present invention.
	Mcerlain further discloses on page 4 lines 10-15, the additive comprises any one or more of the following group: tallow oil, palm oil and vegetable oil (accelerant). In a preferred embodiment, the additive comprises the binder system and an oil selected from the above group of oils, most preferably tallow oil. Advantageously, the additive comprising tallow oil, palm oil and/or vegetable oil is added to the wood for lubrication and preferably also for further raised calorific heat value.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the wood pellets of Mcerlain as the wood pellets of Matthews.  The motivation to do so is to use a combustible material that aids in the increase of the heat value in order to increase the efficiency of combustion.
Claims 10-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matthews (US 2018/0148659) in view of Cox (WO 03/104362 A1), Arent et al. (US 2015/0125574) hereinafter “Arent” and Mcerlain (WO 2013/030311 A1).
Regarding Claims 10 and 19
Matthews discloses in the abstract, a fire starter system; the device is a safe, simple and versatile fire starting recreation and survival tool. The various embodiments each provide a complete fire-starting kit, including a fuel source and igniter used to ignite the fuel source. Furthermore, the device may include a waterproof package containing the fuel source and igniter. 
	Matthews discloses in paragraph 0052, the combustible fuel material 120 may consist of, singularly or in combination, woodchips, petroleum jelly, wax, cotton, paraffin wax, paraffin wax blend, wood pellets, perlite, and the like, meeting the limitation of a quantity of fuel pellets as defined in claim 1 of the present invention.
	Matthews discloses in paragraph 0057, the peripheral edge 118 of the package may include a top edge 138, a bottom edge 140, a first side edge 142, and a second side edge 144. In the present disclosure, the first sealed internal compartment 108, the second sealed internal compartment 110, and the third sealed internal compartment 112 each adjoin a contiguous portion of the peripheral edge 118, as shown. The separable portion forming the pull-tab strip 114 may be configured to extend along the contiguous portion such that the access openings into sealed internal compartments may be concurrently produced by the removal of the pull-tab strip 114. 
	Matthews discloses in paragraph 0037, the package may be formed from a flexible liquid-resistant sheet material and may include one or more tear-away opening strips for ease of accessing the interior of the pockets. Some versions of the device may include re-sealable closures to allow the user to re-seal the pockets after opening. The package material may be formed from non-toxic compositions that are environmentally friendly (e.g., bio-degradable corn starch or the like). The package material may include materials that may be safely burned. 
	Matthews discloses in paragraph 0058, the flexible sheet materials forming the liquid-impermeable package may include one or more plastics. The plastics may include High Density Polyethylene (HDPE), Low Density Polyethylene (LDPE), Polyethylene Terephthalate (PET, PETE), Polystyrene, Polypropylene (PP), BoPET (Biaxially-oriented polyethylene terephthalate, also known as Mylar), and the like. Alternately, the flexible sheet materials forming the liquid-impermeable package may consist of at least one bio-degradable material. Biodegradable materials may include treated paper, cardboard, compostable bio-plastics, starches, other cellulose compositions, biopolymers, and the like. 
It is to be noted, Matthews discloses the lining of the package is made of one or more plastics but fails to specifically teach a polymer liner comprises a coextruded polyethylene-nylon-polyethylene.
	However, it is known in the art to use a fuel package with a coextruded laminate lining, as taught by Arent.  Arent discloses a flexible container that may be used across areas of art, including products for starting and/or fueling fires in grills, fire pits, fireplaces, etc. (e.g. fire logs, fire starting nuggets, charcoal, lighter fluid, matches, etc.); and the like (see paragraph 0231).  Arent further discloses in paragraph 0017, a single layer or multilayer coextruded film can be used. The single layer material may be used by itself and may be heat sealable and have some gas barrier properties. The single layer material may further be coated with a gas barrier coating such as an acrylic, a nanomaterial coating (e.g. dispersion of nanoclays), or metallization. Instead or in addition, a single or multilayer material may have fillers (e.g. montmorillonite nanoclays or other mineral or inorganic material) that boost the gas barrier properties of the film material. Another example of a single layer film would be a heat sealable PET film (i.e. a PET substrate coated with a heat sealable material). A third example would be a HDPE film. A fourth example would be a Nylon coextrusion with LDPE layers on both sides. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a multilayer coextruded film as a wrapper/bag of Matthews as taught by Arent.  The motivation to do so is to use a layer system of paper and plastic material, in the wrapping material of a firestarter in order to provide a level of extra protection to prevent leakage of the inside material. 
	Matthews discloses in paragraph 0075 and FIG. 17, showing a substantially cuboid-shaped packet 205 is illustrated in particular detail including the inner volume and the pocket 210.  The fire starter packet 202 may be configured in a plurality of sizes, and alternately a plurality of shapes, to allow for a customizable fire size.  It should be appreciated that, under appropriate circumstances, considering such issues as user preferences, design preference, structural requirements, marketing preferences, cost, available materials, technological advances, etc., other packet arrangements such as, for example, cuboid packets consisting of two or more inner pockets self-contained within the packet, wherein the cuboid packet could be sealed at the top with an option to have a tear away seal, similar to a re-sealable zipper bag, wherein the self-contained pockets and/or tear away seals could be placed on any side of the cuboid packet or on multiple sides, wherein two or more self-contained pockets within the cuboid packet would have their openings overlap the seal at the top of the cuboid packet, wherein when the seal is torn and pulled away from the packet the opening of the two pockets are exposed giving access to the inside of the self-contained pockets which would hold both the pull tab and the striker pad (wick), etc., may be sufficient. 
It is to be noted, Matthews discloses the firestarter is placed in a bag and the bag comprises flexible sheets that contain paper and plastic material but fails to specifically teach layers of the bag, where the plastic is in the inner layer and the paper is on the outer layer.
However, it is known in the art that a firestarter comprises a porous material and a wrapper enclosing the porous material, as taught by Cox.  Cox discloses in the abstract, a firelighter comprising a porous material and a wrapper enclosing the porous material, wherein the wrapper is laminate, comprising at least two layers, the layers comprising a first polymeric layer and a second non-polymeric layer, wherein the polymer layer is on the fuel side (the inside layer) of the wrapper. The polymeric layer is preferably laminate and comprises at least a first polyethylene layer and a second layer of non-polyolefinic material such as polyamide. The non-polymeric layer is paper. The wrapper is sealed to prevent leakage of the fuel.  Cox further discloses on page 5 paragraph 3, the wrapper is a paper-polymer laminate comprising paper coated with a thin polymer layer, the polymer layer being on the inside of the wrapper, adjacent to the fibreboard.  A wrapper of paper alone is unsuitable for containing liquid fuels as paper is permeable and would allow liquid fuels to leak through the wrapper and evaporate.  Cox further discloses on page 5 paragraph 5 and page 6 paragraph 1, the outer layer is made of paper so that the firelighter is quick and easy to light. The paper also adds an extra layer of protection to prevent the inner polythene layer from being punctured or torn. Kraft paper (a coarse paper made from wood pulp) is used as it has high strength.  The Kraft paper is typically 40 - 80 gsm (about 27 lbs to about 54 lbs). Other combustible material such as cardboard can be used for the outer layer.  Cox discloses on page 6 paragraph 2, the polymer layer of the paper-polymer laminate wrapper must be sufficiently impervious to the liquid fuel in order to prevent leakage and also impervious to the fuel vapour to prevent evaporation of the fuel. The polymer layer of the wrapper comprises a polyethylene layer of thickness 50 - 80 microns and a polyamide layer of thickness 10 - 20 microns. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add layers to the wrapper/bag of Matthews as taught by Cox.  The motivation to do so is to use a layer system of paper and plastic material, in the wrapping material of a firestarter in order to provide a level of extra protection to prevent leakage of the inside material.
	Matthews further discloses in paragraph 0035, the fire starter assembly may comprise a fire starter packet that is configured to be a fire fuel source that is able to be used during outdoor activities when a fire is needed or wanted and the conditions are not conducive to start a traditional fire. When attending an outdoor activity and warmth from a fire is needed, the fire-starter packet provides a fire fuel source can be set on the ground surface, whether there is snow, swampy grasslands, or rainfall saturated ground, and provide a wet-proof holder to start the fire. The product is particularly well suited to individuals wishing to prepare for an unknown circumstance that may occur during an outdoor activity. Thus, the system is well suited to use by serious outdoorsmen. 
	It is to be noted, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that Matthews provides teaching and/or suggesting that the outer layer of wrapping exposes the combustible material upon combustion due to Matthews discloses in paragraphs 0043-0045 that the fire starter is used in a fire pit or other surface suitable for sustaining a fire wherein the package has a plurality of sealed internal compartments configured to hold a combustible fuel material and igniter elements used to light the combustible fuel.
	It is to be noted, Matthews discloses it is known in the art to use a combustible fuel material that is made of wood chips or wood pellets but fails to provide the specific properties of adding an accelerant to the material.
	However, Mcerlain discloses in the abstract, a fuel composition in the form of a briquette or a wood pellet or such like comprising a hardwood and/or a softwood; and an additive which comprises a binder system resulting in formation of a fuel composition having low dust fines and high calorific value. The binder system preferably comprises a naturally occurring binder. By developing a hardwood/softwood combination fuel composition having very low dust fines, the present invention has the significant advantage of providing a fuel composition with resultant improvement in calorific performance and longer burn time.
	Mcerlain further discloses on page 4 lines 10-15, the additive comprises any one or more of the following group: tallow oil, palm oil and vegetable oil (accelerant). In a preferred embodiment, the additive comprises the binder system and an oil selected from the above group of oils, most preferably tallow oil. Advantageously, the additive comprising tallow oil, palm oil and/or vegetable oil is added to the wood for lubrication and preferably also for further raised calorific heat value.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the wood pellets of Mcerlain as the wood pellets of Matthews.  The motivation to do so is to use a combustible material that aids in the increase of the heat value in order to increase the efficiency of combustion.
Regarding Claims 14 and 18
	Matthews discloses in paragraph 0037, the package material may be formed from non-toxic compositions that are environmentally friendly (e.g., bio-degradable corn starch or the like). The package material may include materials that may be safely burned.
Matthews further discloses in paragraph 0058, the flexible sheet materials forming the liquid-impermeable package may include one or more plastics. The plastics may include High Density Polyethylene (HDPE), Low Density Polyethylene (LDPE), Polyethylene Terephthalate (PET, PETE), Polystyrene, Polypropylene (PP), BoPET (Biaxially-oriented polyethylene terephthalate, also known as Mylar), and the like. Alternately, the flexible sheet materials forming the liquid-impermeable package may consist of at least one bio-degradable material. Biodegradable materials may include treated paper, cardboard, compostable bio-plastics, starches, other cellulose compositions, biopolymers, and the like. 
It is to be noted, the material of the compartments of the package of Matthews are created by various pockets that protect the combustible material (see paragraphs 0036 and 0037).
It is to be noted, Matthews discloses the firestarter is placed in a bag and the bag comprises flexible sheets that contain paper and plastic material but fails to specifically teach layers of the bag, where the plastic is in the inner layer and the paper is on the outer layer.
However, it is known in the art that a firestarter comprises a porous material and a wrapper enclosing the porous material, as taught by Cox.  Cox discloses in the abstract, a firelighter comprising a porous material and a wrapper enclosing the porous material, wherein the wrapper is laminate, comprising at least two layers, the layers comprising a first polymeric layer and a second non-polymeric layer, wherein the polymer layer is on the fuel side (the inside layer) of the wrapper. The polymeric layer is preferably laminate and comprises at least a first polyethylene layer and a second layer of non-polyolefinic material such as polyamide. The non-polymeric layer is paper. The wrapper is sealed to prevent leakage of the fuel.  Cox further discloses on page 5 paragraph 3, the wrapper is a paper-polymer laminate comprising paper coated with a thin polymer layer, the polymer layer being on the inside of the wrapper, adjacent to the fibreboard.  A wrapper of paper alone is unsuitable for containing liquid fuels as paper is permeable and would allow liquid fuels to leak through the wrapper and evaporate.  Cox further discloses on page 5 paragraph 5 and page 6 paragraph 1, the outer layer is made of paper so that the firelighter is quick and easy to light. The paper also adds an extra layer of protection to prevent the inner polythene layer from being punctured or torn. Kraft paper (a coarse paper made from wood pulp) is used as it has high strength.  The Kraft paper is typically 40 - 80 gsm (about 27 lbs to about 54 lbs). Other combustible material such as cardboard can be used for the outer layer.  Cox discloses on page 6 paragraph 2, the polymer layer of the paper-polymer laminate wrapper must be sufficiently impervious to the liquid fuel in order to prevent leakage and also impervious to the fuel vapour to prevent evaporation of the fuel. The polymer layer of the wrapper comprises a polyethylene layer of thickness 50 - 80 microns and a polyamide layer of thickness 10 - 20 microns. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add layers to the wrapper/bag of Matthews as taught by Cox.  The motivation to do so is to use a layer system of paper and plastic material, in the wrapping material of a firestarter in order to provide a level of extra protection to prevent leakage of the inside material.
Regarding Claims 11-13
	Matthews discloses it is known in the art to use a combustible fuel material that is made of wood chips or wood pellets but fails to provide the specific properties of the material as presently claimed in claims 11-13 of the present invention.
	However, Mcerlain discloses in the abstract, a fuel composition in the form of a briquette or a wood pellet or such like comprising a hardwood and/or a softwood; and an additive which comprises a binder system resulting in formation of a fuel composition having low dust fines and high calorific value. The binder system preferably comprises a naturally occurring binder. By developing a hardwood/softwood combination fuel composition having very low dust fines, the present invention has the significant advantage of providing a fuel composition with resultant improvement in calorific performance and longer burn time.
	Mcerlain discloses on page 12 lines 30-31, the average density range for the different hardwood species are 600kg/m 3 to 1200kg/m3 (approximately 37-75 lbs/ft3).
	Mcerlain discloses in Table of Test Results on page 17, the ash content of the wood pellets are less than 1 wt.%.
	Mcerlain discloses on page 7 lines 5-10, it is preferable to provide a fuel composition in the form of a wood pellet having a moisture content of between 6.0% and 10% w/w and preferably about 6.0% w/w in a preferred embodiment of the wood pellet of the invention. This is achieved by combining wood fragments or sawdust having 0.0 to 1.0% moisture content with a binder system thereby providing an improved, longer lasting fuel composition (in the form of wood pellet or a briquette, for example) with superior calorific values in accordance with the present invention.
	Mcerlain further discloses on page 4 lines 10-15, the additive comprises any one or more of the following group: tallow oil, palm oil and vegetable oil (accelerant). In a preferred embodiment, the additive comprises the binder system and an oil selected from the above group of oils, most preferably tallow oil. Advantageously, the additive comprising tallow oil, palm oil and/or vegetable oil is added to the wood for lubrication and preferably also for further raised calorific heat value.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the wood pellets of Mcerlain as the wood pellets of Matthews.  The motivation to do so is to use a combustible material that aids in the increase of the heat value in order to increase the efficiency of combustion.
Response to Arguments
Applicant's arguments filed July 05, 2022 have been fully considered but they are not persuasive.
Applicants argued: “Claim 1 is amended in the present paper to specify that "the outer wrapper comprises an outer paper layer backed by a polymer liner adjacent to and contacting the fuel pellets," and "wherein the outer paper layer forms an outside surface of the outer wrapper." The cited paragraph of Arent (par. [0017]) discloses an embodiment of a container made from a single layer or multilayer coextruded film. Thus par. [0017] does not disclose a liner or backing layer to be used inside an outer layer, but rather a material for use as the entirety of the packaging wall.”
Applicants arguments are not deemed persuasive.  As stated in the above rejection, Matthews discloses the firestarter is placed in a bag and the bag comprises flexible sheets that contain paper and plastic material but fails to specifically teach layers of the bag, where the plastic is in the inner layer and the paper is on the outer layer.  However, it is known in the art that a firestarter comprises a porous material and a wrapper enclosing the porous material, as taught by Cox.  Cox discloses in the abstract, a firelighter comprising a porous material and a wrapper enclosing the porous material, wherein the wrapper is laminate, comprising at least two layers, the layers comprising a first polymeric layer and a second non-polymeric layer, wherein the polymer layer is on the fuel side (the inside layer) of the wrapper. The polymeric layer is preferably laminate and comprises at least a first polyethylene layer and a second layer of non-polyolefinic material such as polyamide. The non-polymeric layer is paper. The wrapper is sealed to prevent leakage of the fuel.  Cox further discloses on page 5 paragraph 3, the wrapper is a paper-polymer laminate comprising paper coated with a thin polymer layer, the polymer layer being on the inside of the wrapper, adjacent to the fibreboard.  It is to be noted, Arent is relied upon to teach the type of plastic polymer liner that is co-extruded that is known in the art to be used in wrapping material of a fuel Firestarter.  Therefore, it is maintained that Matthews modified by Cox and Arent have met the limitations of claims 1 and 9 of the present invention.
Applicants argued: “Claim 10 is amended in the present paper to require "an outer wrapper consisting of an outer paper layer backed by a polymer liner and arranged to form an interior volume bounded by the polymer liner" and "a quantity of fuel pellets contained within the interior volume at least some of which are in contact with the polymer liner." As discussed above, the cited portion of Arent describes a container wall rather than a liner. The combination as a whole does not teach an outer wrapper consisting of an outer paper layer backed by a polymer liner, nor that such liner should be in contact with the fuel pellets.”
Applicants arguments are not deemed persuasive.  As stated in the above rejection, Matthews discloses the firestarter is placed in a bag and the bag comprises flexible sheets that contain paper and plastic material but fails to specifically teach layers of the bag, where the plastic is in the inner layer and the paper is on the outer layer.  However, it is known in the art that a firestarter comprises a porous material and a wrapper enclosing the porous material, as taught by Cox.  Cox discloses in the abstract, a firelighter comprising a porous material and a wrapper enclosing the porous material, wherein the wrapper is laminate, comprising at least two layers, the layers comprising a first polymeric layer and a second non-polymeric layer, wherein the polymer layer is on the fuel side (the inside layer) of the wrapper. The polymeric layer is preferably laminate and comprises at least a first polyethylene layer and a second layer of non-polyolefinic material such as polyamide. The non-polymeric layer is paper. The wrapper is sealed to prevent leakage of the fuel.  Cox further discloses on page 5 paragraph 3, the wrapper is a paper-polymer laminate comprising paper coated with a thin polymer layer, the polymer layer being on the inside of the wrapper, adjacent to the fibreboard.  It is to be noted, Arent is relied upon to teach the type of plastic polymer liner that is co-extruded that is known in the art to be used in wrapping material of a fuel Firestarter.  Therefore, it is maintained that Matthews modified by Cox, Arent and Mcerlain have met the limitations of claims 10 and 19 of the present invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
D’Souza et al. (US 2018/0079981) discloses in the abstract, a method of forming a fire starter mixture for use in igniting a fire. 

    PNG
    media_image1.png
    561
    417
    media_image1.png
    Greyscale

Mulcey (US 2,206,632) discloses in column 1, an ignition of a combustible material and more particularly to a prepared package for starting or kindling a fire.

    PNG
    media_image2.png
    507
    432
    media_image2.png
    Greyscale

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771